Citation Nr: 0633582	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  98-05 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, now rated as 
10 percent disabling. 

2.  Entitlement to a compensable rating for bilateral hearing 
loss. 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1970 to 
October 1972 and from January 1977 to April 1983. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted an 
increased rating for a left knee disability, now rated as 10 
percent disabling; denied a compensable rating for bilateral 
hearing loss; and denied a total disability rating for 
individual unemployability. 

In July 2003, the Board remanded the claims for compliance 
with notice and assistance requirements and in May 2004 for 
additional development.  The claims are now before the Board 
for adjudication. 


FINDINGS OF FACT

1.  The veteran has chondromalacia of the patella and 
calcification of the medial and lateral meniscus of the left 
knee, confirmed by X-ray.  There is no constitutional 
indication of arthritis.  Left knee flexion is 110 degrees; 
extension is zero degrees with objective evidence of painful 
motion and additional limitation on repetitive motion due to 
fatigue and weakness.  He experiences pain and occasional 
swelling.  There is no effusion, ankylosis, recurrent 
subluxation, or confirmed instability.  

2.  The veteran's hearing loss is level II in the right ear 
and level II in the left ear. 

3.  The veteran's service-connected gastric ulcer disease, 
left and right knee disabilities, left ankle disability, left 
gluteal muscle disability, and bilateral hearing loss do not 
preclude his finding or securing substantially gainful 
employment. 

 

CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a left knee 
disability have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5003, 5010, 5256, 5257, 5258, 5260, 5261 (2005). 

2.  The criteria for compensable rating for bilateral hearing 
loss have not been met.
38 U.S.C.A. § 1155; 38 C.F.R. § 4.85 (2005).

3.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in October 2003; a rating 
decision in April 1997; a statement of the case in April 
1998; and a supplemental statement of the case in December 
1999.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2004 supplemental statement of 
the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends that his left knee and hearing loss 
disabilities are more severe, and he seeks higher ratings.  
He also seeks a total disability rating based on individual 
unemployability because he is unable to work because of his 
disabilities. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes (DCs) identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Left Knee Disability

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A 0 percent rating is warranted 
when flexion is limited to 60 degrees.  A 10 percent rating 
is warranted when flexion is limited to 45 degrees.  A 20 
percent rating is warranted where flexion is limited to 30 
degrees.  38 C.F.R. § 4.71a, DC 5260.  A zero percent rating 
is warranted when extension is limited to 5 degrees.  A 
10 percent rating is warranted when extension is limited to 
10 degrees.  A 20 percent rating is warranted where extension 
is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261.  

Recurrent subluxation or lateral instability of a knee is 
rated 10 percent when slight, and 20 percent when moderate.  
38 C.F.R. § 4.71a, DC 5257.  Degenerative and traumatic 
arthritis, ankylosis, and cartilage effusion are not 
indicated in this case; thus, those particular criteria do 
not apply here.  38 C.F.R. § 4.71a, DCs 5003, 5010,5256, 
5258.

When evaluating joints on the basis of limited motion, the VA 
has a duty to determine whether the joint in question 
exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  These 
determinations should be made by an examiner and should be 
portrayed in terms of the additional loss in range of motion 
due to these factors, including with repeated use and during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain, supported 
by adequate pathology, and evidenced by visible behavior of 
the claimant undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2005).  Codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.   See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca, 8 Vet. App. at 206.  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; see DeLuca, supra.

The Board remanded the claim in May 2004 in part because the 
most recent examination of the veteran's left knee had been 
in November 1996.   The veteran subsequently underwent a VA 
examination in July 2005.  The veteran was observed to be 
able to hold a standing position and walk with a slow, 
guarded gait.  He stated that he could not walk long 
distances or engage in sports, that his knee occasionally 
"gave-way," and that he used a cane for support in his 
home.  Outside his home, he generally used a wheelchair 
provided by VA for a fractured right leg in 1996.  He stated 
that he took prescription medication for pain and that there 
had been one occasion in the last year when pain had been so 
severe that he could not walk for three to four days.

The examiner reviewed the medical history and concurrent X-
rays.  On examination, the range of motion of the left knee 
was 110 degrees in flexion and 
0 degrees in extension with pain over the entire range.  The 
examiner also stated that there was functional loss due to 
pain following repetitive flexion from 110 to 140 degrees.  
He found that there were no constitutional symptoms of 
arthritis and no effusion, ankylosis, or subluxation.  He 
also did not note impairment of the tibia and fibula or genu 
recurvatum.  He stated that instability and crepitation were 
difficult to evaluate because of resistance to motion due to 
pain.  He diagnosed chondromalacia of the patella and 
calcification of the medial and lateral meniscus.  He 
recommended a light duty job that did not require walking, 
standing, kneeling, or squatting for long periods of time in 
an eight-hour shift. 

The Board concludes that the veteran's left knee disability 
is not compensable based on a limited range of motion under 
38 C.F.R. § 4.71a DCs 5260 and 5261 because the veteran's 
measured flexion is greater than 60 degrees and extension is 
less than 5 degrees.  Therefore, the Board finds that 
separate compensable ratings for limitation of flexion and 
extension are not warranted in this case, because neither 
range of motion warrants a compensable rating.  VAOGCPREC 09-
04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (Oct. 6, 2004).  

The evidence does not show X-ray evidence of arthritis.  X-
rays of the knee taken in August 2001 and July 2005 found 
chondrocalcinosis, but did not find arthritis.  Therefore, 
the criteria found in Diagnostic Code 5003 are not applicable 
because a rating based on those criteria would require X-ray 
evidence of arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

The RO granted a 10 percent rating based on slight lateral 
instability.  The Board notes that there was no instability 
noted by the examiner in November 1996 and that it was 
difficult to measure in July 2005.  In addition, the examiner 
stated that there was additional functional loss on 
repetitive motion due to weakness and fatigue but provided 
quantitative measurements outside of the original range of 
motion.  Nevertheless, the Board concludes that a 10 percent 
rating is warranted because of pain, weakness, fatigue, 
limitations of mobility and activity, and indications of 
occasional instability shown by the need for a support device 
and reports of the knee "giving way," resulting in a slight 
level of impairment.  An increased rating greater than 10 
percent is not warranted because there is no compensable 
limitation of motion and because the veteran retains mobility 
for sedentary work and for daily activities of life in the 
home.  The Board will not extrapolate an inference of 
instability to the level of moderate without specific medical 
findings.  

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the claim for an increased rating must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Bilateral Hearing Loss

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four. 
38 C.F.R. § 4.85 (2005).  These averages are entered into a 
table of the rating schedule to determine the auditory acuity 
level of each ear, and these auditory acuity levels are 
entered into another table of the rating schedule to 
determine the percentage disability rating. 38 C.F.R. § 4.85 
(2005).

An alternative method of rating exceptional patterns of 
hearing impairment is set forth in 38 C.F.R. § 4.86 (2005), 
but none of the veteran's test results meets the criteria for 
application of this alternative method.

The veteran underwent an audiological examination in August 
2005.  The average was 50 decibels in the right ear and 44 
decibels in the left ear.  Speech recognition ability was 84 
percent in the right ear and 90 percent in the left ear.  
These results warrant findings of hearing acuity Level II in 
the right ear and hearing acuity Level II in the left ear 
under Table VI of 38 C.F.R. § 4.85.  This is commensurate 
with a noncompensable rating under Table VII of 38 C.F.R. § 
4.85.  A higher rating is not warranted without objective 
evidence of more severe hearing impairment.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
claim for a compensable rating must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert, supra.  

Total Disability Rating based on Individual Unemployability 
(TDIU)

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability rated at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is rated at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a). 

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the non-disabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides." 
 Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "Marginal employment shall 
not be considered substantially gainful employment."  

In this case, the veteran contends that he is unable to 
maintain substantially gainful employment due to his 
disabilities.  The veteran is service-connected for 
gastrointestinal disease (60 percent), a left knee disability 
(10 percent), mytosis of the left gluteal muscle 
(noncompensable), left ankle tendonitis (noncompensable), 
residual conditions from the tear of the right knee meniscus 
(noncompensable), and bilateral hearing loss 
(noncompensable).  The veteran's overall combined disability 
rating is 60 percent. 

The veteran's gastrointestinal disease was rated at 60 
percent disabling following a subtotal gastrectomy with 
Billroth II anastomosis for a bleeding ulcer in March 1991.  
A follow-up VA examination in November 1991 showed that the 
veteran was well-nourished with normal peristalsis and 
stools.  Despite medication, he still had some post-
gastrectomy syndrome with occasional vomiting and some 
dumping and dizziness following fatty meals.  Although 
subsequent records of treatment for other conditions note the 
history of gastrointestinal surgery, there are no records of 
further complaint or examination for post-gastrectomy 
syndrome from 1991 to 1998. 

The veteran testified in an RO hearing in June 1998 on the 
issue of entitlement to TDIU.  He stated that he had last 
worked in 1989 as a croupier in a hotel, but voluntarily left 
the position because he was unable to stand for long periods 
and concentrate due to back, knee, leg, and gastrointestinal 
pain.  He did not file a claim for workmen's compensation.  
He stated that he used prescribed medication to control 
gastric flow, that he also had weakness in his arms and 
hands, and that he was still using a wheelchair provided by 
VA for recovery from a broken right leg two years earlier.  

The veteran entered a VA rehabilitation training program in 
March 1999 consisting of full time VA funded college 
education to complete a degree of Bachelor of Science in 
electrical engineering.  He was also enrolled in an 
employment assistance program from December 2001 to June 2003 
that provided instruction and contacts for job searches. The 
records showed that the veteran took two to three courses per 
session throughout the year until February 2004 when he 
failed to continue the program.  He did not respond to 
letters in April, June, July, August, October, and November 
2004 that requested the reason for the interruption of his 
program and whether he continued to need rehabilitation 
assistance.  

In the RO hearings in June 1998 and June 2000 and in August 
2003, the veteran stated that he received all medical care 
from VA.  The file contains hospital and out-patient records 
of VA treatment from January 1998 to November 2003.  
Gastritis was diagnosed in January 1998, June 1998, and 
September 2000 and treatment was with continued prescription 
medication.  There were no consultations with specialists or 
recommendations for further testing or surgery.  However, the 
veteran was hospitalized or received outpatient treatment on 
many occasions for complications of non-service-connected 
uncontrolled diabetes mellitus, renal disease, lumbosacral 
neuritis, cholelithiasis, testicular pain, and depression.  
Records from September 2002 and November 2003 contain 
comprehensive medical problem lists, each with over 20 
conditions that were receiving on-going treatment.  There are 
no problems related to duodenal ulcers or other upper 
gastrointestinal conditions on the lists. 

The veteran has service-connected disabilities of the left 
and right knee, left ankle, and left gluteal muscle that are 
related to mobility.  In July 2000, a VA physician noted his 
complaint of chronic pain in both knees.  He continued to 
prescribe pain medication.  Otherwise, from 1998 to 2003, the 
veteran's musculoskeletal pain was noted to be due to lower 
back pain or the residual conditions of a non-service-
connected right leg fracture in 1996.  In a July 2005 
comprehensive joint examination, a VA physician stated that 
based solely on the veteran's left knee disability, rated as 
10 percent disabling, the veteran was limited to activities 
that did not require walking, standing, kneeling, or 
squatting for long periods of time during an eight- hour 
workday.

Finally, the veteran has service-connected bilateral hearing 
loss, now rated as noncompensable.  He has received VA 
hearing aids.  Hearing transcripts, work and school records 
are silent for any hearing difficulties.  The veteran does 
not contend that he is unemployable due to hearing loss, and 
there is no evidence of inability to engage in normal 
conversation in the workplace or understand presentations in 
a classroom.   

The veteran is married with five children.  He has military 
experience as an aircraft mechanic and civilian work 
experience in hotel and automobile rental businesses.  He 
completed several years of study at the college level in 
electrical engineering. 

The Board concludes that TDIU is not warranted.  The veteran 
does meet the statutory requirements for consideration for 
the rating because he has a single service-connected 
disability rated as 60 percent.  The veteran's education and 
work experience qualify him for gainful employment in an 
office environment.  The records showed only infrequent 
complaint and treatment for gastritis that is controlled by 
medication. A medical evaluation of his service-connected 
left knee disability showed that he would be able to perform 
"light duty" with lifting, standing or walking duties.  The 
records since 1998 showed no complaint or treatment for left 
ankle, right knee, or left gluteal muscle disabilities.  The 
veteran's hearing disability, assisted by hearing aids, does 
not impede conversation or ability to hear presentations.  
Therefore, the Board concludes that the veteran's service-
connected disabilities do not preclude substantial gainful 
employment. 

The Board recognizes that the veteran voluntarily stopped 
working because of pain and discomfort due to medical 
conditions, although he did not file for worker's 
compensation benefits.  The Board also notes that he was 
partially successful in his college studies after he 
terminated employment.  He provided no reasons for abandoning 
VA-funded education and did not request further employment 
assistance.  There is significant medical evidence to show 
that the veteran has been treated for many non-service-
connected medical problems for which he received on-going VA 
treatment.  A medical evaluation of the impact of these 
conditions on his employability is not warranted because 
regulations preclude consideration of non-service-connected 
disabilities in determining eligibility for TDIU. 

Regrettably, the weight of the credible evidence demonstrates 
that the veteran's current service-connected disabilities doe 
not preclude substantial gainful employment.  The medical 
evidence does not show that the veteran's is precluded from 
gaining or maintaining substantially gainful occupation due 
solely to his service-connected disabilities.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for a left knee disability is denied. 

A compensable rating for bilateral hearing loss is denied. 

Entitlement to a total disability rating based on individual 
unemployability is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


